DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 22 reading “a sealant delivery port of the catheter” should read --the sealant delivery port of the catheter-- as the term “a sealant delivery port” is first recited in Line 6.  Appropriate correction is required to avoid 112 antecedent basis rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Lines 3-4 of Claim 3 recite the limitation “a proximal balloon positioned proximally with respect to the distal balloon.” It is unclear whether this proximal balloon is the same balloon as the second balloon first recited in Claim 1 Line 17. Applicant’s PGPub specification at paragraph 0284 describes the second balloon and the proximal balloon being the same balloon. For purposes of examination, examiner will treat the proximal balloon as the second balloon. All of Claims 3-7 and 15 refer to said proximal balloon. Appropriate correction and/or clarification is required.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 17 reads as follows, “wherein the sealant comprises a dry sealant.” Applicant’s PGPub specification at paragraphs 0332-0333 and 0338 refer to a dry sealant when the sealant is coated on the surface of a balloon and said balloon is covered by a sheath to maintain the dry sealant’s state of being dry. It is unclear how the sealant of the present case, which is infused through the sealant delivery port, could be a dry sealant when the claims suggest that the sealant is a fluid. Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hildebrand (USPN 5,419,763) in view of Aljuri et al. (USPGPub 2011/0184391) and Aljuri et al. (USPGPub 2009/0227998), hereinafter Aljuri998.

Re Claim 1, Hildebrand discloses an apparatus for reducing bleeding within a cavity defined by an internal surface of a bleeding tissue space comprising a capsule of a prostate (92) (as seen in Hildebrand Figs. 1 and 2), the apparatus comprising: a catheter (20) having a distal end and a proximal end, the catheter (20) comprising a distal balloon inflation port (42) near the distal end and an infusion port (44) near the proximal end coupled to a delivery port (56) near the distal end (Hildebrand Col. 5 Line 58 to Col. 6 Line 22), wherein the catheter (20) is configured to be advanced from a natural external opening of a urethra, through the bleeding tissue space, and into one or more of a bladder neck (54) or a bladder (46) (Hildebrand Col. 5 Lines 1-17); a drainage port (38) to maintain a fluid flow path along the catheter from the bladder neck (54), through the bleeding tissue space, and to the natural external opening of the urethra (Hildebrand Col. 5 Lines 51-57; Fig. 2). 
	Hildebrand further discloses a distal balloon (30) near the distal end of the catheter (20) and proximal to the drainage port (38), the distal balloon (30) fluidly coupled to the distal balloon inflation port (42) to expand and seal the distal balloon (30) against the bladder neck (54) to inhibit a medicament from passing around the distal balloon (30) to the drainage port (38), and to inhibit other fluid from entering the bleeding tissue space from the bladder (46) (Hildebrand Col. 4 Lines 54-61; Col. 5 Lines 1-50); a second balloon (34) located proximal to the distal balloon (30) to isolate the bleeding tissue space between the distal balloon (30) and the second balloon (34) (Hildebrand Col. 4 Lines 54-61; Fig. 2); the delivery port (56) of the catheter (20) located between the second balloon (34) and the distal balloon (30), the delivery port (56) fluidly coupled to the infusion port (44) and configured to deliver the medicament through the delivery port (56) to the bleeding tissue space isolated between the second balloon (34) and the distal balloon (30) (Hildebrand Col. 4 Lines 54-61; Col. 5 Lines 1-50; as seen in Fig. 2).
	However, Hildebrand fails to teach a sealant configured to be delivered through the catheter and the delivery port being a sealant delivery port. Aljuri discloses a balloon catheter (Aljuri Fig. 3) comprising a sealant infusion port (134) at a proximal end (Aljuri ¶ 0060), a sealant delivery port (136) of the catheter proximally adjacent to a distal balloon (122), the sealant delivery port (136) fluidly coupled to the sealant infusion port (134) (Aljuri ¶ 0060) and configured to deliver a sealant through the sealant delivery port (34) (Aljuri ¶ 0060, 0141 - wherein “it is contemplated that the therapeutic agent may be a fixation agent, such as glutaraldehyde, to contract the tissue T in order to minimize bleeding”); and wherein the sealant delivery port (136) is configured to deliver the sealant introduced in to the catheter through the sealant infusion port (134) to the cavity to inhibit bleeding of the tissue space which would likely be necessary after a tissue resection procedure of the prostate (Aljuri ¶ 0141). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the delivery port and infusion port of Hildebrand to be a sealant delivery port and a sealant infusion port; a sealant configured to be delivered through the catheter through the delivery port, the configuration as disclosed by Aljuri wherein such a configuration may be necessary after a tissue resection procedure of the prostate to prevent excessive bleeding of the prostate. 
	Hildebrand also fails to disclose an insufflation delivery port configured to allow a drying gas to be introduced to the bleeding tissue space between the distal balloon and the second balloon. Aljuri998 discloses a balloon catheter (Aljuri998 Fig. 1) comprising a distal balloon (24) and an insufflation delivery port (36) proximal of the distal balloon (24), the insufflation delivery port (36) configured to allow a drying gas (pressurized CO2 as described in Aljuri998 ¶ 0037) to be introduced to the prostate to enhance tissue and debris collection during a resection procedure (Aljuri ¶ 0037-0040). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the catheter of Hildebrand to comprise an insufflation delivery port configured to allow a drying gas to be introduced to the prostate to enhance tissue and debris collection during a resection procedure as disclosed by Aljuri, wherein placement of the insufflation port on the catheter of Hildebrand to achieve this function would therefore have the insufflation port be between the distal balloon and the second balloon of Hildebrand. 

Re Claim 2, Hildebrand in view of Aljuri and Aljuri998 disclose all of the limitations of Claim 1. Hildebrand discloses a distal balloon (30) and a second balloon (34) that creates a sealed space therein (Hildebrand Fig. 2; Col. 4 Lines 54-61). Furthermore, Hildebrand in view of Aljuri and Aljuri998 disclose all of the structure of Claim 1 and inherently possess the functionally defined limitations thereof. Therefore, Hildebrand in view of Aljuri and Aljuri998 disclose wherein the apparatus is configured to prevent the sealant from occluding a distal opening of the bleeding tissue space, a proximal opening of the bleeding tissue space, and a path extending therebetween (See MPEP 2112(1)).
Re Claim 3, Hildebrand in view of Aljuri and Aljuri998 disclose all of the limitations of Claim 1. Hildebrand further discloses wherein the catheter further comprises a second balloon inflation port (as described at Hildebrand Col. 5 Line 64 to Col. 6 Line 10) at the proximal end, and wherein the apparatus further comprises the second balloon (34) positioned proximally with respect to the distal balloon (30) (Hildebrand Figs. 1 and 2).

Re Claim 6, Hildebrand in view of Aljuri and Aljuri998 disclose all of the limitations of Claim 3. Hildebrand further discloses wherein the second balloon (34) is configured to be expanded near a proximal opening (36) of the tissue space to seal the proximal opening (36) (as seen in Hildebrand Fig. 2), and wherein the delivery port (56) is positioned distally with respect to the second balloon (34) to deliver the medicament in the cavity between a sealed distal opening and a sealed proximal opening (as seen in Hildebrand Fig. 2; Col. 4 Lines 54-61). 

Re Claim 7, Hildebrand in view of Aljuri and Aljuri998 disclose all of the limitations of Claim 3. Hildebrand further discloses an actuation mechanism (Hildebrand Embodiment of Fig. 4; Col. 8 Line 67 to Col. 9 Line 17) coupled to the second balloon (34), the actuation mechanism configured to move the second balloon (34), in an expanded configuration, along a longitudinal axis of the catheter (20) between a proximal opening (36) of the bleeding tissue space and a distal opening of the bleeding tissue space. Furthermore, Hildebrand in view of Aljuri and Aljuri998 disclose all of the structure of Claim 7 and inherently possess the functionally defined limitations thereof. Therefore, Hildebrand in view of Aljuri and Aljuri998 disclose spreading the sealant over the internal surface of the tissue space when the second balloon, in an expanded configuration, is moved along a longitudinal axis of the catheter between a proximal opening of the bleeding tissue space and a distal opening of the bleeding tissue space (See MPEP 2112(1)).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hildebrand (USPN 5,419,763) in view of Aljuri et al. (USPGPub 2011/0184391) and Aljuri et al. (USPGPub 2009/0227998) as applied to Claim3 above, and further in view of Gerrans et al. (USPGPub 2011/0152683).

Re Claim 4, Hildebrand in view of Aljuri and Aljuri998 disclose all of the limitations of Claim 3. Hildebrand in view of Aljuri and Aljuri998 fail to disclose wherein the second balloon is configured to be expanded within the cavity to compress the sealant delivered to the cavity against the internal surface of the tissue space. Gerrans discloses a dual balloon catheter (Gerrans Figs. 6A-6C) comprising a distal balloon (54) and a second balloon (32) wherein the second balloon (32) is configured to be expanded within the cavity to compress a therapeutic delivered to the cavity against the internal surface of the tissue space for facilitating absorption of the therapeutic into the tissue within the cavity (Gerrans ¶ 0074). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second balloon of Hildebrand in view of Aljuri and Aljuri998 to be configured such that expansion of the second balloon within the cavity compresses the sealant delivered to the cavity against the internal surface of the tissue space, the configuration as disclosed by Gerrans for facilitating absorption of a therapeutic into the tissue within the cavity.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hildebrand (USPN 5,419,763) in view of Aljuri et al. (USPGPub 2011/0184391) and Aljuri et al. (USPGPub 2009/0227998) as applied to Claim 3 above, and further in view of Beeckler et al. (USPGPub 2016/0324571).

Re Claim 5, Hildebrand in view of Aljuri and Aljuri998 disclose all of the limitations of Claim 3. Hildebrand in view of Aljuri and Aljuri998 fail to disclose wherein the second balloon comprises a plurality of pores, wherein the sealant infusion port and the second balloon inflation port are the same port, and wherein the sealant introduced into the catheter is delivered to the second balloon to expand the second balloon and to subsequently enter the cavity through the plurality of pores of the second balloon. Beeckler discloses a balloon catheter (38) (Beeckler Fig. 4) comprising a balloon (46) and a sealant infusion port (64) (Beeckler Fig. 4) wherein the balloon (46) is fluidly coupled to a second balloon inflation port (64) and wherein the balloon (46) comprises a plurality of pores (47), wherein the sealant infusion port and the second balloon inflation port are the same port, and where in a sealant introduced into the catheter is delivered to the balloon (46) to expand the balloon (46) and to subsequently enter the cavity through the plurality of pores (47) of the balloon (46) wherein the plurality of pores (47) aid in deflation of the balloon by expelling fluid therein (Beeckler ¶ 0048-0049).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second balloon of Hildebrand in view of Aljuri and Aljuri998 to comprise a plurality of pores, wherein the sealant infusion port and the second balloon inflation port are the same port, and wherein the sealant introduced into the catheter is delivered to the second balloon to expand the second balloon and to subsequently enter the cavity through the plurality of pores of the second balloon as disclosed by Beeckler wherein the plurality of pores aid in deflation of the second balloon by expelling fluid therein.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hildebrand (USPN 5,419,763) in view of Aljuri et al. (USPGPub 2011/0184391) and Aljuri et al. (USPGPub 2009/0227998) as applied to Claim 3 above, and further in view of Auyoung (USPGPub 2013/0238038).

Re Claim 15, Hildebrand in view of Aljuri and Aljuri998 discloses all of the limitations of Claim 3. Hildebrand in view of Aljuri and Aljuri998 do not disclose wherein the distal balloon is in fluid communication with the second balloon, and wherein inflating the second balloon also inflates the distal balloon. Auyoung discloses a balloon catheter (10) (Auyoung Fig. 1) comprising a second balloon (14) and a distal balloon (16) wherein the distal balloon (16) is in fluid communication with the second balloon (14), and wherein inflating the second balloon (14) also inflates the distal balloon (16) for the purpose of simultaneous balloon inflation (Auyoung ¶ 0025). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the distal balloon and second balloon of Hildebrand in view of Aljuri and Aljuri998 to be in fluid communication with each other, wherein inflating the second balloon also inflates the distal balloon as disclosed by Auyoung for the purpose of simultaneous balloon inflation.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hildebrand (USPN 5,419,763) in view of Aljuri et al. (USPGPub 2011/0184391) and Aljuri et al. (USPGPub 2009/0227998) as applied to Claim 1 above, and further in view of Makower (USPGPub 2007/0208252).

Re Claim 16, Hildebrand in view of Aljuri and Aljuri998 discloses all of the limitations of Claim 1. Cosentino discloses a balloon (60) (Cosentino Figs. 6A-6C). However, Hildebrand in view of Aljuri and Aljuri998 disclose wherein one or more of the distal balloon and the second balloon is coated with a hemostatic agent. Makower discloses a balloon catheter (40) (Makower Figs. 4-4J) wherein a balloon (46) is coated with a hemostatic agent for transfer of the hemostatic agent onto tissue contacted by the balloon (Makower ¶ 0090). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured one or more of the distal balloon and the second balloon of Hildebrand in view of Aljuri and Aljuri998 wherein one or more of the distal balloon and the second balloon is coated with a hemostatic agent as disclosed by Makower for transfer of the hemostatic agent onto tissue contacted by the balloon.

Response to Arguments
Applicant’s arguments with respect to Claims 1-7 and 15-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783